EXHIBIT 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of June 14, 2006 by and among A. T. MASSEY COAL COMPANY, INC., a Virginia
corporation (the “Administrative Borrower”), individually and as agent on behalf
of the other Loan Parties (such term and each other capitalized term used but
not defined herein having the meaning given to it in Article I of the Credit
Agreement referenced below), the Required Lenders signatory hereto, UBS AG,
STAMFORD BRANCH, as administrative agent (the “Administrative Agent”), and THE
CIT GROUP/BUSINESS CREDIT, INC., as collateral agent and as security trustee
(the “Collateral Agent”; and together with the Administrative Agent, the
“Agents”) for the Secured Parties and Issuing Bank.

RECITALS

WHEREAS, the Administrative Borrower, the other Borrowers, the Guarantors, the
Administrative Agent, the Collateral Agent and Lenders entered into that certain
Credit Agreement dated as of January 20, 2004 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Administrative Borrower (on behalf of itself and each of the other
Loan Parties), the Administrative Agent, the Collateral Agent, and the Lenders
entered into that certain First Amendment to Credit Agreement effective as of
March 12, 2004;

WHEREAS, the Administrative Borrower (on behalf of itself and each of the other
Loan Parties), the Administrative Agent, the Collateral Agent, and the Lenders
entered into that certain Third Amendment to Credit Agreement effective as of
June 28, 2004. While this document is titled the Third Amendment to Credit
Agreement, it amends the Credit Agreement for only the second time because the
Second Amendment to Credit Agreement was never executed;

WHEREAS, the Administrative Borrower (on behalf of itself and each of the other
Loan Parties), the Administrative Agent, the Collateral Agent, and the Lenders
entered into that certain Limited Waiver and Amendment to Credit Agreement
effective as of December 14, 2005;

WHEREAS, the Administrative Borrower (on behalf of itself and each of the other
Loan Parties), the Administrative Agent, the Collateral Agent, and the Lenders
entered into that certain Limited Waiver to Credit Agreement effective as of
January 25, 2006;

WHEREAS, the Administrative Borrower (on behalf of itself and each of the other
Loan Parties), the Administrative Agent, the Collateral Agent, and the Lenders
entered into that certain Limited Waiver and Consent to Credit Agreement
effective as of March 28, 2006;

WHEREAS, as of January 1, 2006, Holdings adopted the provisions of Emerging
Issues Task Force Issue 04-6 related to accounting for production related
surface mining costs;

WHEREAS, an Accounting Change has occurred by virtue of the adoption by Holdings
of the provisions of Emerging Issues Task Force Issue 04-6;



--------------------------------------------------------------------------------

WHEREAS, the Administrative Borrower (on behalf of itself and each of the other
Loan Parties) has requested that Agents and the Required Lenders amend the
Credit Agreement to modify the definition of Consolidated Net Worth so that the
criteria for evaluating the Borrowers’ financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Agents, the Required Lenders
and the Administrative Borrower (on behalf of itself and each of the other Loan
Parties) agree as follows:

1 Amendment to Credit Agreement. Effective on the date of the satisfaction of
the conditions precedent set forth in Section 2 hereof, Section 1.01 of the
Credit Agreement is amended to amend and restate the defined term “Consolidated
Net Worth” to read in its entirety as follows:

““Consolidated Net Worth” shall mean, as of any date, consolidated shareholders’
equity or net worth of Holdings and its Consolidated Subsidiaries, as determined
in accordance with GAAP, adjusted to remove the effect on consolidated
shareholders’ equity or net worth from the adoption of Emerging Issues Task
Force Issue 04-06; provided, that the amount of such adjustment shall not be
greater than $95,000,000.”

2 Conditions to Effectiveness. This Amendment shall be effective on the date on
which all of the following conditions precedent are satisfied:

2.1 This Amendment shall have been executed and delivered by the Administrative
Agent, the Collateral Agent, the Required Lenders and the Administrative
Borrower (on behalf of itself and each of the other Loan Parties).

2.2 The representations and warranties contained herein shall be true and
correct in all respects, and, after giving effect to this Amendment, no Event of
Default or Default shall exist on the date hereof.

3 Representations and Warranties.

3.1 The execution, delivery and performance by Administrative Borrower (on
behalf of itself and each of the other Loan Parties) of this Amendment has been
duly authorized by all necessary corporate action and this Amendment is a legal,
valid and binding obligation of the Administrative Borrower and each of the
other Loan Parties enforceable against the Administrative Borrower and each of
the other Loan Parties in accordance with its terms, except as the enforcement
thereof may be subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law);

3.2 Each of the representations and warranties contained in the Credit Agreement
is true and correct in all material respects on and as of the date hereof as if
made on the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date; and

 

2



--------------------------------------------------------------------------------

3.3 Neither the execution, delivery and performance of this Amendment by the
Administrative Borrower (on behalf of itself and each of the other Loan Parties)
nor the consummation of the transactions contemplated hereby does or shall
result in a breach of, or violate (i) any provision of the Administrative
Borrower’s or any other Loan Party’s articles of incorporation or bylaws,
(iii) any law or regulation, or any order or decree of any court or government
instrumentality, applicable to the Administrative Borrower or the other Loan
Parties or binding upon any of their properties, or (iii) any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which the
Administrative Borrower or any other Loan Party is a party or by which the
Administrative Borrower or any other Loan Party or any of their property is
bound, except in any such case to the extent such conflict or breach has been
waived by a written waiver document, a copy of which has been delivered to the
Agents on or before the date hereof.

4 Reference to and Effect upon the Credit Agreement.

4.1 Except as specifically set forth above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.

4.2 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute amendment
of any provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

4.3 The Administrative Borrower (on behalf of itself and each of the other Loan
Parties) acknowledges and agrees that the execution and delivery by Agents and
Required Lenders of this Amendment shall not be deemed (i) to create a course of
dealing or otherwise obligate Agents or Lenders to forbear, waive, consent or
execute similar amendments under the same or similar circumstances in the
future, or (ii) to amend, relinquish or impair any right of Agents or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.

4.4 The Administrative Borrower (on behalf of itself and each of the other Loan
Parties) affirms and acknowledges that this Amendment constitutes a Loan
Document under the Credit Agreement and any reference to the Loan Documents
under the Credit Agreement contained in any notice, request, certificate or
other document executed concurrently with or after the execution and delivery of
this Amendment shall be deemed to include this Amendment unless the context
shall otherwise specify.

 

3



--------------------------------------------------------------------------------

5 Costs and Expenses. As provided in Section 11.03 of the Credit Agreement,
Borrowers agree to reimburse Agents for all reasonable out-of-pocket expenses
incurred by the Administrative Agent and the Collateral Agent in connection with
the preparation, execution and delivery of this Amendment, including the fees,
charges and disbursements of Latham & Watkins, LLP, counsel for the
Administrative Agent and Hahn & Hessen, LLP, counsel to the Collateral Agent.

6 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS) OF THE STATE
OF NEW YORK.

7 Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

8 Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original, but all such
counterparts shall constitute one and the same instrument. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf the
signature is executed) the same with the same force and effect as if such
facsimile signature page were an original thereof, and such party shall promptly
follow its facsimile signature page by mailing of a hard copy original.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

ADMINISTRATIVE BORROWER A. T. MASSEY COAL COMPANY, INC., individually and as
agent for each of the other Loan Parties By:  

/s/ Philip W. Nichols

Name:   Philip W. Nichols Title:   Treasurer



--------------------------------------------------------------------------------

AGENTS UBS AG, STAMFORD BRANCH, as the Administrative Agent By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC.,

as the Collateral Agent

By:  

/s/ Anthony Lavinio

Name:   Anthony Lavinio Title:   Vice President



--------------------------------------------------------------------------------

LENDERS UBS LOAN FINANCE LLC, as Swingline Lender By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director